United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60947
                         Summary Calendar



                          TYREE W. BROWN,

                       Plaintiff-Appellant,

                              versus

                     THE DOW CHEMICAL COMPANY,

                        Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   No. 3:05-CV-00241-WHB-AGN
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tyree W. Brown appeals the decision of the District Court

granting summary judgment on his claims and dismissing them with

prejudice. Brown has filed numerous claims stemming from the death

of his brother twenty-five years ago, alleging on various theories

that he or other family members were exposed to chemicals produced

by Dow.

     The present claim before us asserts that the plaintiff was

exposed to the chemical pentachlorophenol by Dow Chemical and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40696
                                -2-

suffers cancer and post-traumatic stress syndrome as a result.

Brown’s claims are based on the same facts as a 2001 lawsuit

involving the same parties which was dismissed on the grounds that

Brown had not offered evidence attributing his injuries to Dow

Chemical. The District Court properly held that the present lawsuit

is foreclosed by the doctrine of res judicata. Petro-Hunt, L.L.C.

v. United States, 365 F.3d 385, 395-96 (5th Cir. 2004).

     The district court’s judgment is AFFIRMED.